Per Curiam.

We find in the record sufficient evidence to sustain the finding of fact by the Court of Claims that the claimant was arrested solely on the charge of driving without an operator’s license. After the claimant had been taken into custody by the State Trooper on that charge and had been taken before the Magistrate, the State Trooper filed two informations, one charging the license violation and the other charging that the claimant had been driving with an unlighted rear light. The arrest without a warrant on the license charge was unlawful since the claimant had a chauffeur’s license. The State Trooper was of the opinion that the license had been obtained improperly but this did not constitute the crime of driving without a. license *417and in any event it could not constitute a crime committed in the presence of the State Trooper.
The claimant was fined $10 on the insufficient light charge. He Avas sentenced to 15 days in the County Penitentiary on the license charge. The claimant did not have $10 in his possession Avith which to pay the fine but he asked permission to telephone his employer to obtain the money. This was refused and he was committed to the County Penitentiary for 10 days because of the nonpayment of the fine.
The Magistrate signed two commitments and the claimant was taken to the County Penitentiary. The next day the claimant’s employer and the claimant’s Avife appeared and tendered the payment of the fine to the Warden but the tender Avas refused. Seven days later, in a habeas corpus proceeding in the County Court, the claimant Avas discharged from custody, the County Court Judge holding that the1 ‘ imprisonment is illegal by reason of lack of jurisdiction in that at the time of his arraignment the information of Trooper T. P. G-allagher failed to sufficiently set forth information constituting the crime of an unlicensed operator ”.
The Court of Claims properly awarded damages against the State for the false imprisonment brought about by the acts of the State Trooper. The period of detention of the claimant from the time of his original arrest to the time of his commitment Avas a wrong for which the State was clearly liable. The question of the State’s liability for the period of detention pursuant to the order of commitment is a more difficult one but we think that, under the circumstances of this case, the State Avas properly held liable for that detention too. The order in the habeas corpus proceeding, from which no appeal was taken, constituted a conclusive adjudication that the order of commitment was void and that the imprisonment thereunder was illegal (Post v. Lyford, 285 App. Div. 101; Nastasi v. State of New York, 275 App. Div. 524, affd. 300 N. Y. 473). The information filed by the State Trooper on the license charge did not state facts sufficient to constitute the crime charged. The State Trooper thus committed an illegal arrest, followed by the filing of a void information, and the obtaining of a void commitment. Under these circumstances, the State Trooper’s responsibility, and correspondingly the liability of the State, continued throughout the period of detention. An analogy may be found in the cases holding that a complainant is liable for false imprisonment if he files an information which does not state facts sufficient to give jurisdiction to the Magistrate and procures from the *418Magistrate a void warrant of arrest and thereafter participates in the making of the arrest under the warrant (Hewitt v. Newburger, 141 N. Y. 538; cf. Swart v. Rickard, 148 N. Y. 264; Blodgett v. Race, 18 Hun 132).
It is argued that the illegal imprisonment of the claimant under the commitment on the license charge did not cause any damage because there was a valid commitment on the light charge but the State could not justify more than one day of the period of the detention on that theory, since the payment of the fine was tendered within one day of the commitment.
While we do not necessarily approve the method by which the trial court arrived at the amount of the damages, we find that the total amount awarded was not excessive for the illegal arrest and consequent detention.